Dissenting Opinion by
Judge Doyle:
I would agree, as the majority points out, that after the threshold issues are met and disposed of, the quintessential remaining question is whether the property transferred to the trustees is to be used “exclusively for religious, charitable, scientific, literary or educational purposes.” (Emphasis added.) I must conclude, howev*182er, contrary to the majority, that the funds we are considering here would not be used exclusively for those purposes, since, by the very terms of the testators will, the trust funds were only to be “used primarily for the improvement of the public schools” while it was the testators’ “general purpose to provide funds for the improvement of each of [the Greek] communities.” (Emphasis added.) There can be no doubt therefore that some of the trust funds would be used for purposes other than education.
While street repair and other municipal functions are essential, funds used for general governmental purposes are not “charitable” nor “educational.” See, e.g., Metropolitan Pittsburgh Nonprofit Housing Corp. v. Board of Property Assessment, Appeals and Review, 28 Pa. Commonwealth Ct. 356, 368 A.2d 837 (1977), affirmed, 480 Pa. 622, 391 A.2d 1059 (1978).